Citation Nr: 1737056	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  07-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for a skin disability (tinea versicolor and urticaria).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1963 to July 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Veteran filed a notice of disagreement (NOD) in January 2007. A statement of the case (SOC) was provided in July 2007. The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in July 2007.

This claim was previously before the Board in November 2010 and June 2016, at which times the Board remanded the Veteran's claim for further development. The matter now returns to the Board for appellate consideration.

The Board notes that the Veteran's claim was previously the subject of a temporary stay (hold on processing) on the adjudication of all cases affected by a decision issued by the Court of Appeals for Veterans Claims (CAVC) in Johnson v. McDonald, 27 Vet. App. 497 (2016). That decision was subsequently reversed by a July 2017 decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. Shulkin. Consequently, the temporary stay was lifted and appellate consideration of the Veteran's claim may proceed. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's skin disability has been manifested by less than 5 percent of the entire body and exposed areas affected, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a skin disability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by letters in November 2006, February 2007, and June 2008.

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records and post-service VA treatment records and reports have been obtained. The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided a VA medical examination for his original skin disability claim in December 2006 and examinations for his increased rating claim in January 2009, September 2015, and August 2016.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

In a January 2017 brief, the Veteran's representative asserted that the Veteran's condition has worsened. The Veteran asserts that his skin condition affects more than 5 percent of his total and exposed body area and he maintains that he has submitted credible evidence to support his contention that his skin condition has become worse. VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995). Prior to the Board's June 2016 remand, the Veteran's representative submitted a February 2016 brief, advancing a similar assertion that the Veteran's skin condition had worsened since his last examination in September 2015. As a result, the Board directed the RO to provide the Veteran with a new examination. The Veteran was afforded an examination in August 2016. While the Veteran asserts that his condition has worsened since the time of the August 2016 examination, the Board notes that Veteran has, to date, provided no evidence that his symptoms have materially worsened since the most recent examination. 

While the Veteran is competent to report symptoms of his skin disability, the Board would note that to date he has been afforded four VA examinations, including two within the last two years in September 2015 and August 2016 respectively. As discussed further below, those examinations provided no evidence that the Veteran's condition materially worsened during that time period and the Veteran has provided no additional evidence, such as photographs taken during flare-ups, which support his assertion that his condition has worsened. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The Board accordingly finds no reason to remand for further examination and that VA's duty to assist has been met.

Finally, the Board finds that there has been substantial compliance with the June 2016 remand directives. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998). Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board in June 2016 directed the AOJ to obtain any outstanding private and VA treatment records. Additional VA treatment records were obtained. The AOJ sent the Veteran a notification letter in June 2016, requesting that he submit any additional evidence needed to substantiate his claim. As of the September 2016 Supplemental Statement of the Case, the Veteran had not responded to that letter. Additionally, the Board directed the AOJ to provide the Veteran an updated examination. As mentioned above, the Veteran was afforded an adequate examination with an opinion in August 2016. Accordingly, the Board finds that there has been substantial compliance with the June 2016 remand directives, and therefore, no further remand is necessary. See Stegall, supra; D'Aries, 22 Vet. App. At 104 (2008).

II. Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran contends that he is entitled to an initial compensable disability rating for his service connected skin disability, diagnosed as tinea versicolor and urticaria. This disability has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806. The skin disability has been rated as 0 percent disabling from October 11, 2005.  

Under Diagnostic Code 7806, a noncompensable rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12 month period. See 38 C.F.R. § 4.118, Diagnostic Code 7806

A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period. Id.

A 30 percent rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period. Id.

A 60 percent rating is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period. Id.

The Veteran was afforded an initial VA examination for his skin condition in December 2006. He reported that his condition began in either the 1970s or 1980s when he developed hives. He stated that shortly after discharge the skin condition worsened but that it completely resolved after a time and was subsequently intermittent. He reported that while living in Panama he was treated with a medication but could not recall the name. During the year prior to the December 2006 examination he had no manifestations of the skin condition and he reported that he had not used corticosteroid or other immunosuppressive drugs. The Veteran reported experiencing local symptoms such as pruritus but no pain. The examiner diagnosed the Veteran with urticaria, without any manifestations (0 percent of the exposed skin and 0 percent of the total body area). See December 2006 VA examination.

The Veteran underwent a VA examination in January 2009 in connection with his appeal for an increased evaluation for tinea versicolor/urticarial. The Veteran reported significant pruritus and discomfort with his condition. He reported having had only one episode of urticaria in the year preceding the examination. The Veteran reported that the episodes were somewhat debilitating in that he had to go to the doctor for treatment. He stated that he was typically prescribed a lotion and had been given Benadryl. The Veteran reported that he responded well to such treatment. For his tinea versicolor, the Veteran reported using Selsun Blue topically on a daily basis until the condition resolved. He reported using this intermittently and indicated that he had not had to use it in the course of the year prior to the examination. Upon examination the examiner noted that there were no manifestations of a skin disorder with 0 percent of the exposed area affected and 0 percent of his total body affected. The examiner further noted that there was no scarring or disfigurement involving the head, face, or neck. See January 2009 VA examination. 

Following a November 2010 remand, the Veteran was afforded a VA examination in September 2015. The Veteran was diagnosed with tinea pedis. The Veteran reported that his condition had been of a continuous nature since the 1970s and that the signs and symptoms of the condition decreased with topical treatment but that flare-ups occurred if treatment was discontinued. At the time of the examination the Veteran was using hydrocortisone and an over-the-counter fungal cream. Upon examination, the examiner noted that the heels and balls of the Veteran's feet were dry with mild to moderate scaling, mild flaking, and no blistering. The condition was limited to the B-feet on the day of examination. The Veteran reported that he was experiencing mild urticarial on a day-to-day basis, but that the itching was not disabling. The examiner noted that there was no scarring or disfigurement of the head, face, or neck and that the Veteran did not have any benign or malignant skin neoplasms. The examiner reported that the Veteran had been treated with topical corticosteroids in the form of over-the-counter hydrocortisone cream on a constant or near-constant basis in the 12 months preceding the examination. The examiner noted that the Veteran experienced four or more non-debilitating episodes of urticarial in the 12 months preceding the examination. The examiner noted that on the day of examination, less than 5 percent of the Veteran's total body area and less than 5 percent of his exposed body area were affected. See September 2015 VA examination.

Following the Veteran's assertion that his condition had worsened since the September 2015 examination, he was afforded a new VA examination in August 2016. The Veteran noted diagnoses of tinea versicolor and urticarial. The Veteran reported using an over-the-counter antifungal approximately twice a month to treat his condition, noting that it helped and the rash would resolve completely. The Veteran reported that the rash was mostly in his groin area but also occurred on his back. The Veteran indicated that he had not been using Benadryl or steroids but would occasionally use Calamine lotion for severe symptoms, approximately 1-2 times a year. He reported that his symptoms were worse with warm weather. The examiner noted that there was no scarring or disfigurement of the head, face, or neck and no benign or malignant skin neoplasms.  The examiner noted that the Veteran had been treated with over-the-counter antifungal cream for 6 months or more, but not on a constant basis, in the 12 months preceding the examination. The examiner noted that on the day of examination, less than 5 percent of the Veteran's total body area and none of his exposed body area was affected. See August 2016 VA examination. 

The Board finds that the Veteran's skin disability, variously diagnosed as tinea versicolor, urticaria, and tinea pedis, has been appropriately evaluated as 0 percent disabling throughout the entirety of the appeal period. The Veteran's evaluation was based on less than 5 percent of his entire body or less than 5 percent of exposed areas being affected and no more than topical therapy required during the past 12 month period. The evidence of record establishes that Veteran's skin disability has affected less than 5 percent of his total body and less than 5 percent of the exposed areas of his body during the entirety of the appeal period. Additionally, the Veteran's condition has been treated with no more than topical therapy. The Veteran's skin disability has not been manifested by affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12 month period. As such, an evaluation of 10 percent, the next available rating, is not warranted. 

At this juncture, the Board would note the aforementioned temporary stay that was placed on the Veteran's claim, as the issue that was decided bears some implication for the Veteran's claim. The Court of Veteran's Appeals in Johnson v. McDonald, interpreted a phrase in Diagnostic Code 7806 which read "systemic therapy such as corticosteroids" as encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a patient's entire body system, such as when a drug is administered orally or parenterally. Consequently, the Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment. This is of relevance in the instant case as the Veteran reported use of topical corticosteroids in his September 2015 VA examination. 

As mentioned in the introduction, the Federal Circuit reversed the Court's decision in Johnson v. Shulkin. In pertinent part, the Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit further noted that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied." While a topical corticosteroid treatment could meet the definition of systemic therapy if administered on a large enough scale so as to affect the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

In the instant case, the evidence shows that at the time of the September 2015 VA examination, the Veteran was noted as using topical corticosteroids in the form of over-the-counter hydrocortisone on a constant or near-constant basis in the 12 month period prior to that examination. In order for the Veteran's condition to have warranted a 10 percent evaluation for that period, his use of corticosteroids would have had to amount to "systemic therapy." Based on the Federal Circuit's decision in Johnson, this use of corticosteroids would have had to pertain to or affect the Veteran's body as a whole. There is no indication in the evidence of record that the Veteran's use of topical corticosteroids was on scale rising to the level of systemic therapy, as the Veteran has never asserted that he used topical treatments on most or all of his body as opposed to only the areas affected during occurrences of his skin condition. 

The Board acknowledges that the Veteran is competent to report his visible skin symptoms. In particular the Veteran has asserted that his skin disability has worsened and that more than 5 percent of his body is affected. However, the Board finds that these contentions are not credible. In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). In the instant case, the Veteran has had numerous VA examinations which have consistently shown his condition to affect less than 5 percent of his body and exposed areas of his body. These examinations also fail to show a material worsening of the skin condition. The record shows that the Veteran has previously asserted that his condition is worse in warm weather. The Board notes that the Veteran has been afforded examinations at different times of the year, including December 2006, January 2009, September 2015, and most recently August 2016. Moreover, the Veteran has repeatedly indicated, as have the VA examinations, that his skin symptoms are of an intermittent nature. While the Board believes the Veteran to be sincere in his belief that his condition has worsened and affects a greater area of his body than observed on examination, the record evidence fails to support these assertions. Additionally, the Veteran has to date, not submitted any further evidence which would bolster his contentions.

To the extent that the Veteran contends his skin disorder affects more than 5 percent of his body, while competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to determine the surface area affected by his condition. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), (noting that a layperson is competent to report on that of which he or she has personal knowledge). Accordingly, the Board finds that the Veteran's assertions as to the area affected by his condition and material worsening of his condition are outweighed by the probative medical evidence of record.

Accordingly, the Board determines that the record evidence shows that the disability picture presented by the Veteran's skin disability does not warrant the assignment of a compensable rating, for the reasons given above.  The appeal is denied.


ORDER

Entitlement to an initial compensable rating for a skin disability (tinea versicolor and urticarial) is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


